Nebraska Supreme Court Online Library
www.nebraska.gov/courts/epub/
01/15/2016 12:05 PM CST




                                                        - 524 -
                                          Nebraska A dvance Sheets
                                           292 Nebraska R eports
                                    PURDIE v. NEBRASKA DEPT. OF CORR. SERVS.
                                                Cite as 292 Neb. 524




                                  K eith D. Purdie, appellant, v. Nebraska
                                  Department of Correctional Services
                                      and Brian Gage, in his individual
                                             capacity, appellees.
                                                   ___ N.W.2d ___

                                        Filed January 15, 2016.   No. S-15-282.

                1.	 Judgments: Jurisdiction: Appeal and Error. When a jurisdictional
                    question does not involve a factual dispute, its determination is a matter
                    of law, which requires an appellate court to reach a conclusion indepen-
                    dent of the decisions made by the lower court.
                2.	 Administrative Law: Jurisdiction. The presence of a “contested case”
                    is a predicate to jurisdiction in a case under Neb. Rev. Stat. § 84-917(a)
                    (Reissue 2014) of the Administrative Procedure Act.
                3.	 Prisoners: Due Process. Prison inmates have no inherent due process
                    right to have their security level downgraded, and therefore an inmate is
                    not entitled to a hearing on the matter.

                  Petition for further review from the Court of Appeals,
               Moore, Chief Judge, and Pirtle and Bishop, Judges, on appeal
               thereto from the District Court for Lancaster County, Lori A.
               M aret, Judge. Judgment of Court of Appeals affirmed.

                    Keith D. Purdie, pro se.

                 Douglas J. Peterson, Attorney General, and Kyle J. Citta for
               appellee.

                 Heavican, C.J., Wright, Connolly, McCormack, Miller-
               Lerman, and Cassel, JJ.
                             - 525 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            PURDIE v. NEBRASKA DEPT. OF CORR. SERVS.
                        Cite as 292 Neb. 524

  Miller-Lerman, J.
                       NATURE OF CASE
   Keith D. Purdie filed a petition in the district court for
Lancaster County seeking judicial review pursuant to the
Administrative Procedure Act (APA), Neb. Rev. Stat.
§§ 84-901 through 84-920 (Reissue 2014), of a decision by the
Department of Correctional Services (DCS) regarding Purdie’s
level of custody. The district court determined that DCS’ deci-
sion did not involve a contested case and that therefore the
court lacked jurisdiction. The district court dismissed Purdie’s
petition. Purdie appealed the dismissal. The Nebraska Court of
Appeals determined that the district court had properly con-
cluded that it lacked jurisdiction and that therefore the Court
of Appeals also lacked jurisdiction over the appeal. The Court
of Appeals dismissed the appeal.
   We granted Purdie’s petition for further review. We agree
with the lower courts that the decision regarding Purdie’s level
of custody was not made in a “contested case” as defined in
the APA, and we conclude that the presence of a “contested
case” is a jurisdictional requirement under the APA. The dis-
trict court correctly determined that it lacked jurisdiction over
Purdie’s petition for review, and the Court of Appeals cor-
rectly concluded that it lacked jurisdiction to adjudicate the
merits and dismissed the appeal. Accordingly, we affirm the
order of dismissal of the Court of Appeals.

                   STATEMENT OF FACTS
   Purdie, an inmate at the Tecumseh State Correctional
Institution (TSCI), applied for reclassification of his custody
level from medium custody to minimum custody. The unit
administrator at TSCI determined that Purdie’s classification
should remain at medium custody. Purdie appealed the classi-
fication decision to the DCS “Director’s Review Committee.”
The committee agreed with the institutional decision and denied
Purdie’s appeal.
                               - 526 -
                    Nebraska A dvance Sheets
                     292 Nebraska R eports
             PURDIE v. NEBRASKA DEPT. OF CORR. SERVS.
                         Cite as 292 Neb. 524

   Purdie filed a pro se petition in the district court for Lancaster
County seeking judicial review of DCS’ decision regarding his
custody classification. Purdie alleged that his petition was
filed pursuant to the APA and that the action involved a con-
tested case.
   DCS filed a motion under Neb. Ct. R. Pldg. § 6-1112(b)(1),
asserting the petition should be dismissed for lack of jurisdic-
tion. The court determined that DCS’ decision was not made
in a “contested case” and that therefore it lacked jurisdic-
tion under the APA. The district court sustained the motion
to dismiss. Purdie filed a notice of appeal, and the district
court granted his application to proceed in forma pauperis
on appeal.
   The Court of Appeals on its own motion filed an order in
which it dismissed the appeal for lack of jurisdiction. In the
order, the Court of Appeals agreed with the district court’s
conclusion that Purdie’s judicial review sought in the district
court was not taken from a contested case and that the district
court lacked jurisdiction under the APA. The Court of Appeals
concluded that it lacked the power to determine the merits and
dismissed the appeal for lack of jurisdiction.
   We granted Purdie’s petition for further review of the Court
of Appeals’ order which dismissed his appeal.

                 ASSIGNMENT OF ERROR
   Purdie claims that the Court of Appeals erred when it con-
cluded that DCS’ decision regarding his level of custody was
not made in a contested case and dismissed his appeal.

                   STANDARD OF REVIEW
   [1] When a jurisdictional question does not involve a factual
dispute, its determination is a matter of law, which requires an
appellate court to reach a conclusion independent of the deci-
sions made by the lower court. O’Neal v. State, 290 Neb. 943,
863 N.W.2d 162 (2015).
                             - 527 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            PURDIE v. NEBRASKA DEPT. OF CORR. SERVS.
                        Cite as 292 Neb. 524

                            ANALYSIS
   Purdie claims that the Court of Appeals erred when it dis-
missed the appeal. Purdie asserts that he sought judicial review
of a contested case and that therefore neither the district court
nor the Court of Appeals lacked jurisdiction. We conclude that
the presence of a contested case is jurisdictional under the
APA, that DCS’ decision regarding Purdie’s level of custody
was not made in a contested case, and that the district court
lacked jurisdiction under the APA, as the Court of Appeals
correctly concluded. Accordingly, the order of the Court of
Appeals which dismissed the appeal for lack of jurisdiction
is affirmed.
   Purdie, an inmate at TSCI, alleged in his petition for review
filed in the district court that he had been aggrieved by a final
decision in a contested case and that therefore he was entitled
to judicial review under the APA. In this case, Purdie applied
for reclassification of his level of custody. The unit adminis-
trator at TSCI denied the request for reclassification. Purdie
thereafter appealed the classification decision, and the DCS’
review committee agreed with the institutional decision and
denied Purdie’s appeal.
   [2] Section 84-917(1) of the APA provides that “[a]ny person
aggrieved by a final decision in a contested case, whether such
decision is affirmative or negative in form, shall be entitled to
judicial review under the [APA].” Therefore, whether Purdie
was entitled to judicial review of DCS’ decision depends upon
whether he was aggrieved by “a final decision in a contested
case,” which, by definition, depends upon whether DCS’ deci-
sion regarding Purdie’s level of custody was made in a con-
tested case. Section 84-901(3) of the APA defines “contested
case” as “a proceeding before an agency in which the legal
rights, duties, or privileges of specific parties are required by
law or constitutional right to be determined after an agency
hearing.” The presence of a “contested case” is a predicate to
                             - 528 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
            PURDIE v. NEBRASKA DEPT. OF CORR. SERVS.
                        Cite as 292 Neb. 524

jurisdiction in an APA case. See Kaplan v. McClurg, 271 Neb.
101, 710 N.W.2d 96 (2006).
   [3] The substance of Purdie’s case was his unsuccessful
request for a more favorable level of custody. Purdie has not
directed us to a law or constitutional right ensuring entitle-
ment to a particular level of custody the determination of
which requires a hearing. To the contrary, we have previously
rejected such proposed entitlement. In Abdullah v. Nebraska
Dept. of Corr. Servs., 246 Neb. 109, 116, 517 N.W.2d 108, 112
(1994), this court stated that “prison inmates have no inher-
ent due process right to have their security level downgraded”
and that therefore an inmate is not entitled to a hearing on the
matter. See, also, Sandin v. Conner, 515 U.S. 472, 115 S. Ct.
2293, 132 L. Ed. 2d 418 (1995) (due process liberty interest
in inmate custody classification generally limited to freedom
from restraint which imposes atypical and significant hardship
in relation to ordinary incidents of prison life). Furthermore,
there is no indication in the record that a hearing was held on
the matter, and Purdie does not point us to any authority to the
effect there is any requirement “by law or constitutional right”
that the classification decision is “to be determined after an
agency hearing.” See § 84-901(3).
   DCS’ custodial classification decision may be contrasted
to other DCS decisions which are subject to judicial review
under the APA because statutory law makes it so. In Dittrich
v. Nebraska Dept. of Corr. Servs., 248 Neb. 818, 819-20,
539 N.W.2d 432, 434 (1995), we stated that Neb. Rev. Stat.
§ 83-4,123 (Reissue 2014) regarding disciplinary procedures
in adult institutions “permits judicial review [under the APA]
of disciplinary cases in adult institutions only when the dis-
ciplinary action imposed on the inmate involves the imposi-
tion of disciplinary isolation or the loss of good-time credit.”
For this proposition, we cited Abdullah v. Nebraska Dept. of
Corr. Servs., 245 Neb. 545, 513 N.W.2d 877 (1994), which
                             - 529 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            PURDIE v. NEBRASKA DEPT. OF CORR. SERVS.
                        Cite as 292 Neb. 524

also relied on § 83-4,123. Section 83-4,123 provides that
“[n]othing in sections 83-4,109 to 83-4,123,” regarding dis-
ciplinary procedures in adult institutions, should be construed
to restrict or impair “judicial review for disciplinary cases
which involve the imposition of disciplinary isolation or
the loss of good-time credit in accordance with the [APA].”
Thus, in these cases, we recognized that the law, specifically
§ 83-4,123, required that certain types of disciplinary cases
be treated as “contested cases” for purposes of judicial review
under the APA, but we have not found a constitutional or
statutory basis for requiring level of custody decisions to be
treated as contested cases for APA purposes. See Abdullah v.
Nebraska Dept. of Corr. Services, 246 Neb. 109, 517 N.W.2d
108 (1994).
   As just noted, there is a statutory basis for treating certain
disciplinary decisions as contested cases for APA purposes, and
in a similar manner, there are statutory bases which render the
decisions of other agencies “contested cases” for APA purposes.
See, Langvardt v. Horton, 254 Neb. 878, 889, 581 N.W.2d 60,
67 (1998) (noting that Neb. Rev. Stat. § 71-159 (Reissue 1996)
provided that disciplinary measures taken against a profes-
sional licensee could be appealed “‘in accordance with the
[APA]’” and that therefore disciplinary proceeding was con-
tested case); Richardson v. Board of Education, 206 Neb. 18,
290 N.W.2d 803 (1980) (noting that appeals to State Board
of Education provided for in Neb. Rev. Stat. § 79-1103.05(2)
(Reissue 1976) were contested cases subject to judicial review
under APA).
   By contrast, in other cases, we have determined that agency
decisions were not made in contested cases when no hearing
was required by law. For example, in Kaplan v. McClurg, 271
Neb. 101, 710 N.W.2d 96 (2006), we noted that the relevant
statute did not require a hearing before the Department of
Administrative Services to decide issues raised by petitioners
and that therefore the proceeding was not a “contested case”
                             - 530 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            PURDIE v. NEBRASKA DEPT. OF CORR. SERVS.
                        Cite as 292 Neb. 524

under the APA. In Kerr v. Board of Regents, 15 Neb. Ct. App. 907,
739 N.W.2d 224 (2007), it was noted that no law required that
the question of whether a student should remain in college
be determined by an agency or in an agency hearing and that
therefore the decision to dismiss the student was not made in
a “contested case” as defined in the APA.
   Because the custodial classification at issue in this case did
not involve “legal rights, duties, or privileges of specific par-
ties” and the matter was not “required by law or constitutional
right to be determined after an agency hearing,” DCS’ decision
was not made in a “contested case” as defined in § 84-901(3).
Because DCS’ decision was not a final decision in a “contested
case,” Purdie was not entitled to judicial review of the decision
under § 84-917(1) of the APA.
   To summarize, the presence of a contested case is neces-
sary to establish jurisdiction under the APA; in the absence of
a contested case, the district court is not authorized under the
APA to review the category of cases arising from institutional
decisions. See Whitesides v. Whitesides, 290 Neb. 116, 858
N.W.2d 858 (2015) (subject matter jurisdiction is power of
tribunal to hear and determine case in general class or category
to which proceedings in question belong and to deal with gen-
eral subject matter involved). The district court did not have
jurisdiction under the APA, and it did not err when it dismissed
Purdie’s petition for lack of jurisdiction.
   When a lower court lacks the authority to exercise its sub-
ject matter jurisdiction to adjudicate the merits of the claim,
issue, or question, an appellate court also lacks the power to
determine the merits of the claim, issue, or question presented
to the lower court. Engler v. State, 283 Neb. 985, 814 N.W.2d
387 (2012). Therefore, the Court of Appeals did not err when it
dismissed this appeal for lack of jurisdiction.
   Regarding the character of dismissals, we note that we
have recently cautioned against dismissing an action for the
stated reason that the court lacks jurisdiction when in fact the
                              - 531 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            PURDIE v. NEBRASKA DEPT. OF CORR. SERVS.
                        Cite as 292 Neb. 524

correct explanation for dismissal is instead some other reason,
such as failure to state a claim. See, State v. Crawford, 291
Neb. 362, 865 N.W.2d 360 (2015); State v. Ryan, 287 Neb.
938, 845 N.W.2d 287 (2014); Anderson v. Houston, 274 Neb.
916, 744 N.W.2d 410 (2008). However, in the present case,
the absence of a contested case is properly characterized as
leading to a dismissal for lack of jurisdiction.
   Section 84-917(1) provides that a person “aggrieved by a
final decision in a contested case” is entitled to judicial review
of the decision under the APA. In Big John’s Billiards v. Balka,
254 Neb. 528, 530, 577 N.W.2d 294, 296 (1998), referring to
§ 84-917 (Reissue 1994), we stated that “[f]or a district court
to have jurisdiction over an administrative agency’s decision,
that decision must be final.” Similar to our reasoning in Big
John’s Billards, a “contested case” is also a jurisdictional
requirement to invoke judicial review pursuant to the APA and
the absence of a “contested case” deprives the district court of
the authority to hear the case under the APA.
   For completeness, we note that in his brief in support of fur-
ther review, Purdie states that a prison official changed Purdie’s
tentative release date as “punishment.” Brief for appellant at
7. Purdie therefore asserts that this case involves a discipli­
nary decision and not simply a decision regarding his level
of custody and that thus, it should be considered a “contested
case.” However, these allegations regarding an alleged puni-
tive change in his tentative release date were not included in
Purdie’s petition for review initially filed in the district court.
Instead, Purdie appears to be attempting to raise a new chal-
lenge on appeal. An appellate court will not consider an issue
on appeal that was not presented to or passed upon by the trial
court. Carlson v. Allianz Versicherungs-AG, 287 Neb. 628,
844 N.W.2d 264 (2014). We therefore give no consideration to
Purdie’s argument regarding an alleged punitive change in his
tentative release date.
                             - 532 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
            PURDIE v. NEBRASKA DEPT. OF CORR. SERVS.
                        Cite as 292 Neb. 524

                          CONCLUSION
   As applicable to this case, the APA authorizes judicial review
of an agency’s decision only when such decision is made in a
“contested case.” The DCS’ decision regarding Purdie’s level
of custody was not made in a “contested case” as defined in
the APA. The district court lacked jurisdiction to review the
level of custody decision and properly dismissed the case for
lack of jurisdiction. Because the district court lacked jurisdic-
tion, the Court of Appeals correctly concluded that it lacked
jurisdiction over this appeal. We therefore affirm the order of
the Court of Appeals which dismissed this appeal.
                                                     A ffirmed.
   Stacy, J., not participating.